DETAILED ACTION
Non-Final rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 12 and 18 are objected to because of the following informalities:  the limitation “a single frequency that gives rise to a predetermined continuity along a primary reflector affected by the one or more multiples” should be change to “the single frequency that gives rise to the predetermined continuity along the primary reflector affected by the one or more multiples”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “a plurality of reflectors” should be change to “the plurality of reflectors”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “a plurality of sub- volumes” should be change to “the plurality of sub- volumes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1, 3 10, 12 and 16, 18: The claims are recite a limitation, “i.e. a single frequency that gives rise to a predetermined continuity along a primary reflector affected by the one or more multiples”. It is not clear what the “a predetermined continuity” is refer too. Discloser only cites, “the horizon that has the predetermined continuity along the obscured horizon includes a horizon that has a maximum continuity along the obscured horizon among the horizons in the plurality of mono-frequency sub-volumes.”, see [0043] of current discloser PgPub, other than this there is no description what is “predetermined continuity” and how it define based on a single frequency that gives rise to a predetermined continuity.  The term “a predetermined continuity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
Regarding Claims 4, 13 and 19: The claims are recite a limitation, “the predetermined continuity is a maximum continuity along the primary reflector.”. It is not clear what the “a maximum continuity along the primary reflector” is refer too. Discloser only cites, “the horizon that has the predetermined continuity along the obscured horizon includes a horizon that has a maximum continuity along the obscured horizon among a single frequency that gives rise to a predetermined continuity. Furthermore, the predetermined continuity includes a horizon that has a maximum continuity that means “maximum continuity” is not a “predetermined continuity” and maximum value is undefined (cannot be a predetermined value). The term “a predetermined continuity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1, 10 and 16 recite mental steps that is used to” receiving seismic data of a subterranean formation, the seismic data comprising a plurality of frequency components; decomposing the seismic data into a plurality of sub-volumes, each sub-volume associated with a respective one of the plurality of frequency components; identifying a portion of the seismic data that includes one or more multiples, the multiples being seismic data associated with multiply reflected seismic energy; identifying, based on the plurality of sub-volumes, the one or 
Thus, the claim recites mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, device/ Apparatus and making the stored data available to a per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps.  The recitation of the “receive” step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mental processes in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of 
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-9, 11-15 and 17-20 recite further details of combination of abstract idea of mental steps and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2-7, 9, 11-15 and 17-20 recite further details of abstract idea of mental steps as cited in Claims 1, 10 and 16, without any practical application and inventive concepts and thus Claims are ineligible.
However, Claim 8 include a feature, i.e. using a plurality of narrow band filters to decompose the seismic data into the plurality of sub-volumes, which is significantly more than the mental step and patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 6,678,617) (best understood by the Examiner base on 112 rejection).

Regarding Claims 1, 10 and 16. Khan teaches a computer-implemented method comprising (abstract): 
receiving seismic data of a subterranean formation, the seismic data comprising a plurality of frequency components (fig. 3; col. 6, l. 20-41); 
decomposing the seismic data into a plurality of sub-volumes (29, 30, 31), each sub-volume associated with a respective one of the plurality of frequency components (fig. 4; col. 6, l.42-63); 
identifying a portion of the seismic data that includes one or more multiples, the multiples being seismic data associated with multiply reflected seismic energy (33,35: fig.2; col. 5, l.59-col.6, l.20; col. 6, l.42-63); 
identifying, based on the plurality of sub-volumes, the one or more multiples within the portion of the seismic data(33,35: fig.2; col. 5, l.59-col.6, l.20; col. 6, l.42-63;); and 
determining, from the plurality of frequency components, a single frequency that gives rise to a predetermined continuity along a primary reflector affected by the one or more multiples (mono-frequency signal: col.3, l. 44-col. 5, l.11; 37: fig. 2).

Regarding Claims 2, 11 and 17. Khan further teaches interpreting the primary reflector using the sub-volume associated with the single frequency (mono-frequency: col.3, l. 44-col. 5, l.11).

Regarding Claims 3, 12 and 18. Khan further teaches identifying, using the seismic data, a plurality of reflectors in the seismic data (29-30, 30-31: fig. 2); 
determining, from of the plurality of reflectors, the primary reflector (30-31: fig. 2, 5) that is affected by the one or more multiples(33, 35); and 
determining, using the plurality of sub-volumes, the single frequency that gives rise to the predetermined continuity along the primary reflector(37: fig. 2; mono-frequency signal: col.3, l. 44-col. 5, l.11).

Regarding Claims 4, 13 and 19. Khan further teaches the predetermined continuity is a maximum continuity along the primary reflector (37(maximum length): fig. 2).

Regarding Claims 5, 14 and 20. Khan further teaches receiving, based on the seismic data, a user's selection of the primary reflector (reflected from the lower boundary of the formation 30 and recorded as 37: col. 5, l.58-col. 6, l.19; pre-selected: col. 8, l.50-57).

Regarding Claim 7. Khan further teaches performing horizon picking on the seismic data to generate the one or more seismic reflectors (29, 30,31: fig. 2; col. 5, l.58-col. 6, l.19 ).

Regarding Claim 8. Khan further teaches decomposing the seismic data into a plurality of sub- volumes comprises: using a plurality of narrow band filters to decompose the seismic data into the plurality of sub-volumes (matching filter with correlation: col. 9, l. 14-47).

Regarding Claim 9. Khan further teaches identifying, based on the plurality of sub-volumes, the one or more multiples within the portion of the seismic data comprises: analyzing the plurality of sub-volumes to detect at least one multiples indicator (30: fig. 4 and 5; col. 6, l.42-63).

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864